                           IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

DANIEL WADE HAILS,                                   )
     Plaintiff,                                      )
                                                     )
                                                     )
v.                                                   )           CIVIL ACTION: 1:17-00259-KD-N
                                                     )
                                                     )
TIMOTHY TRENT DENNIS, et al.,                        )
    Defendants.                                      )

                                                  ORDER

        This matter is before the court on Defendant Timothy Trent Dennis’ Motion to Strike or

in the Alternative Motion to Reopen Discovery for a Limited Purpose (Docs. 130, 131).

Defendant’s Motion to Reopen Discovery is DENIED. See Introduction to Civil Discovery

Practice in the Southern District of Alabama at 8 (5/13/2019).1 It is ORDERED that the Final

Pretrial Conference, setting (and all related deadlines) remains scheduled for December 18, 2019

at 4:00 p.m. Defendant’s Motion to Strike will be carried to the Final Pretrial Conference.

        DONE and ORDERED this the 5th day of December 2019.



                                                  /s/ Kristi K. DuBose
                                                  KRISTI K. DuBOSE
                                                  CHIEF UNITED STATES DISTRICT JUDGE



1
 https://www.alsd.uscourts.gov/attorney-information. Southern District Discovery Practice includes in
part, the following:
         The parties may conduct discovery (primarily taking depositions) by agreement after the
         discovery cut-off; however, lawyers should be aware that if problems arise during such
         depositions (such as instructions not to answer questions or failure to produce documents at a
         deposition), the Court may refuse involvement because the depositions are being taken after the
         discovery cut-off and without the Court's permission. However, parties who agree to engage in
         discovery after the cut-off should do so in good faith and not use the passing of the cut-off as an
         excuse for obstructive behavior.
